DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 10/03/2019, 11/08/2019 and 05/21/2020 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the intumescent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the binder material" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested “binder material” is changed to “binder resin”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murch (3,934,066).

Regarding claims 1, 3 and 9, Murch discloses a fire-retardant, intumescent laminate system (i.e. composite) comprising an intumescent layer 11 and a flexible protective layer 12 (see Abstract, Figure 1 and col. 2, lines 39-48). The intumescent layer comprises a resinous carbonific such as resin forming mixture containing an amino source such as melamine (i.e. amine containing compound) (see col. 5, lines 42-50). Further, the intumescent layer comprises a non-resinous carbonific which is carbonaceous (i.e. char-forming carbonaceous material) such as polyhydroxy compounds (i.e. polyol) (see col. 5-6, lines 66-7). The intumescent layer comprises a spumific material such as melamine pyrophosphate (i.e. dehydration catalyst) (see col. 5, lines 59-63). The intumescent layer comprises blowing agent (see col. 6, lines 8-10).
The flexible protective layer can be applied to the surface of intumescent layer using a suitable adhesive (col. 8, lines 63-67). That is, Murch discloses flexible protective layer, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 4, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murch (3,934,066).

Regarding claims 4, 6, 10 and 11, Murch disclose the composite as set forth above. Murch disclose that the flexible protective layer can include polyethylene terephthalate (see col. 8, lines 18-22).  The flexible protective layer is identical to protective film utilized in the present invention. Further, given that the moisture barrier (flexible protective layer and adhesive layer) of Murch is identical to that presently claimed, it is inherent that the moisture barrier of Murch has presently claimed property.
Further, the intumescent layer comprises a non-resinous carbonific which is carbonaceous (i.e. char-forming carbonaceous material) such as polyhydroxy compounds (i.e. polyol) (see col. 5-6, lines 66-7). The intumescent layer comprises a spumific material such as melamine pyrophosphate (i.e. dehydration catalyst) (see col. 5, lines 59-63). The intumescent layer comprises blowing agent (see col. 6, lines 8-10).
In light of the overlap between the claimed composite and that disclosed by Murch, it would have been obvious to one of ordinary skill in the art to use a composite that is both disclosed by Murch and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murch (3,934,066) as applied to claim 1 above, further in view of Albert (US 2011/0000153 A1 cited in IDS).

Regarding claim 20, Murch disclose the composite as set forth above. Murch does not disclose the composite in combination with a photovoltaic cell.
Albert discloses a PV roofing tile 10 comprising a photovoltaic laminate 18 comprising one or more of layers of photovoltaic cells 20 (see Figures 1, 2, 14 and paragraph 0029). The photovoltaic laminate 18 is attached to a fire suppression member 28 (see Figures 1 and 2 and paragraph 0031). The fire suppression member protects the PV roofing tile against fire (see paragraph 0032). The fire suppression member comprises a fire suppression material such as an intumescent compound or material (see paragraphs 0031, 0034).
In light of motivation for using a fire suppression member comprising a fire suppression material such as an intumescent compound or material attached to photovoltaic laminate comprising photovoltaic cells disclosed by Albert as described above, it therefore would have been obvious to one of ordinary skill in the art to use the composite in combination with a photovoltaic cell in Murch in order to protect photovoltaic laminate comprising photovoltaic cells against fire, and thereby arrive at the claimed invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 2003/0076573 A1) in view of Le Cain et al. (US 2004/0027327 A1), Mehta et al. (US 2010/0075221 A1), Murch (3,934,066) and Ouchi et al. (JP 2005097509 A). It is noted that the disclosures of Ouchi et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-15 and 17-19, Gates et al. disclose a display overlay 70 (composite) comprising a protective layer 140, a first electrode 110 (i.e. electroconductive layer), a photoconductive layer 12, a contrast media layer 14, a second electrode 120 (i.e. electroconductive layer) and a protective layer 140 (see Figure 1 and paragraph 0038). The protective layer 140 can be transparent or transmissive and can be made of plastic or polyester 
Gates et al. do not disclose a layer of adhesive. Gates et al. do not disclose protective layer comprises polyester substrate such as polyethylene terephthalate. Gates et al. do not disclose a layer of intumescent material, the intumescent material comprising an amine or amide containing compound or other claimed materials.
Le Cain et al. disclose an electro-optic display, wherein a layer of transparent adhesive (optically clear adhesive) can be used to secure protective layer to electro-conductive layer (see paragraph 0039).
In light of motivation for using a layer of transparent adhesive disclosed by Le Cain et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use a layer of transparent adhesive (optically clear adhesive) between each of the protective layers and electrodes (i.e. electroconductive layers) in Gates et al. in order to secure each of protective layers firmly to the electrodes (i.e. electroconductive layers), and thereby arrive at the claimed invention.
Accordingly, Gates et al. in view of Le Cain et al. disclose a first protective layer, a first transparent adhesive layer, a first electrode, a layer of electro-optic material, second electrode, a second transparent adhesive layer and a protective layer. Gates et al. in view of LeCain et al. do not disclose protective layer comprises polyester substrate such as polyethylene terephthalate. Gates et al. in view of LeCain et al. do not disclose layer of intumescent material, the intumescent material comprising an amine or amide containing compound or other claimed materials.
Mehta et al. disclose a layer of intumescent material 1101 provided on exterior surface of electrode assembly (see Figure 11 and paragraph 0044).  The intumescent material layer absorbs excess thermal energy, thereby minimizing the transfer of thermal energy from within the electrode assembly (see paragraph 0044). By absorbing thermal energy, the onset of thermal runway may be prevented or at a minimum delayed (see paragraph 0037). The electrode assembly comprises an anode, separator and a cathode (see paragraph 0025). Murch discloses a protective cover layer such as polyethylene terephthalate provided on the outer surface of intumescent layer, wherein the protective cover layer functions to protect the intumescent layer and the protective cover layer can be applied to the surface of intumescent layer by adhesive (see col. 7, lines 55-56; col. 7-8, lines 67-69; col. 8, lines 18-22; col. 8, lines 63-67). 
In light of motivation for using a layer of intumescent material provided on exterior surface of electrode assembly, i.e. electrodes disclosed by Mehta et al. as described above and for using protective layer made of polyethylene terephthalate applied through adhesive layer on the outer surface of intumescent layer disclosed by Murch as described above, it therefore would have been obvious to one of ordinary skill in the art to use a first layer of intumescent material on first electrode and a second layer of intumescent material on second electrode such that first layer of intumescent material is between first protective layer made of polyethylene terephthalate and first electrode, and the second layer of intumescent material is between second protective layer made of polyethylene terephthalate and second electrode in Gates et al. in view of LeCain et al. in order to absorb excess thermal energy, thereby minimizing the transfer of thermal energy from within the electrodes and preventing or delaying the onset of thermal runway as well as to protect the intumescent layer, and thereby arrive at the claimed invention.
Accordingly, Gates et al. in view of LeCain et al., Mehta et al. and Murch disclose a first protective layer made of polyethylene terephthalate, a first transparent adhesive layer, a first 
Further, given that Gates et al. disclose protective layer is polyester substrate that is transparent or light-transmissive and Murch discloses protective layer made of polyethylene terephthalate, Gates et al. in view of LeCain et al., Mehta et al. and Murch disclose protective layer made of polyethylene terephthalate that is transparent or light-transmissive. The first protective layer made of polyethylene terephthalate that is transparent or light-transmissive and the first transparent adhesive layer together read on a first moisture barrier layer that is transparent or light-transmissive. The second protective layer made of polyethylene terephthalate that is transparent or light-transmissive and the second transparent adhesive layer together read on a second moisture barrier layer that is transparent or light-transmissive. Given that Gates et al. in view of LeCain et al., Mehta et al. and Murch disclose the first moisture barrier and second moisture barrier identical to that presently claimed, it is inherent or obvious that the first moisture barrier and second moisture barrier have presently claimed property.
Gates et al. in view of LeCain et al., Mehta et al. and Murch do not disclose intumescent material comprising an amine or amide compound or other claimed materials. Gates et al. in view of LeCain et al., Mehta et al. and Murch do not disclose the layer of intumescent material is light-transmissive. 
Ouchi et al. disclose an intumescent fire proof coating material which gives a transparent coating film (light-transmissive) capable of retaining the material feeling and appearance of base material and gives an intumescent layer with sufficient strength and effectively suppressing temperature increase of the base material in case of fire (see Abstract). The intumescent fire proofing coating material comprises a triazine polyol (blowing agent), phosphorus compound and carbonizing agent (i.e. char forming carbonaceous material) (see Abstract). The phosphorous compound such as ammonium polyphosphate exhibits dehydration cooling effect 
In light of motivation for using a transparent or light-transmissive intumescent layer disclosed by Ouchi et al. as described above, it therefore would have been obvious to one of  ordinary skill in the art to use a transparent or light-transmissive intumescent layer of Ouchi et al. as the intumescent layer in Gates et al. in view of LeCain et al., Mehta et al. and Murch in order to retain the material feeling and appearance of base material and give an intumescent layer with sufficient strength and effectively suppressing temperature increase of the base material in case of fire, and thereby arrive at the claimed invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gates et al. (US 2003/0076573 A1) in view of Le Cain et al. (US 2004/0027327 A1), Mehta et al. (US 2010/0075221 A1), Murch (3,934,066) and Ouchi et al. (JP 2005097509 A) as applied to claim 15 above, further in view of Cheung et al. (US 2012/0208921 A1).

Regarding claim 16, Gates et al. in view of LeCain et al., Mehta et al., Murch and Ouchi et al. disclose the composite as set forth above. Gates et al. in view of LeCain et al., Mehta et al., Murch and Ouchi et al. do not disclose the plasticizer comprises a material selected from the group consisting of glycerol and ethylene glycol.
Cheung et al. disclose compounds such as glycerol acts as plasticizer and can be used for the interlayers that are too brittle to exhibit the desired degree of fire resistance (see paragraph 0047).
In light of motivation for using glycerol disclosed by Cheung et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use glycerol as the plasticizer in the intumescent layer of Gates et al. in view of LeCain et al., Mehta et al., Murch and Ouchi et al. in order to improve flexibility and fire resistance of the intumescent layer, and thereby arrive at the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787